DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 June 2020 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,311,519 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 in the present application are generic to the species claimed in Claims 1-21 of U.S. Patent No. 10,311,519 B2. Accordingly, they are anticipated by Claims 1-21 of U.S. Patent No. 10,311,519 B2. In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory double patenting rejection. See MPEP 804(II)(B.) 1. Anticipation Analysis.

Drawings
The drawings were received on 3 September 2019.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the component order time interval parameter" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is the same or distinct from “a component time increment parameter” found in line 9. For purposes of compact prosecution, the Examiner interprets "the component order time interval parameter" in lines 18-19 to read “the component time increment parameter” for purposes of examination. 
Claims 2-20 are rejected for the same reason by virtue of their dependence on Claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Eligibility Step 1
	Each of the claims, which are directed to a system, fall into at least one statutory category enumerated in 35 U.S.C. § 101 (process, machine, manufacture, or composition of matter).
Eligibility Step 2A Prong One
However, independent claim 1 recites receiving trader inputs  including indications of order parameters and conditions, the parameters including an order type parameter, an order direction parameter, a total block order size parameter, a component order size parameter, a component order price parameter and a component time increment parameter, and the conditions including a condition based on price of the security and a condition based on price of another security; receiving market data pertaining to the security, determining whether the conditions are satisfied based on the market data, submitting orders for execution at time intervals based on the component order time increment parameter, submit orders while the conditions are satisfied, and not submit orders if the conditions are not satisfied or if a position in the security equal to the total block order size parameter has been obtained. This recited subject matter clearly falls under the abstract idea grouping of Certain Methods of Organizing Human Activity -- commercial interactions or sales activities or behaviors. See MPEP § 2106.04(a)(2)(II).
Eligibility Step 2A Prong Two
	The additional limitations in the claims include a computerized system for automatically generating orders, electronic storage, computing devices in communication with the electronic storage, computing devices configures to receive inputs, electronic data, storing the data in electronic storage, and electronic marketplaces. 
The Specification describes the components generically. See, for example: 
paragraph [26] of the Specification filed 3 June 2019:
One skilled in the art will recognize that the computer systems may, as a matter of design choice, include any number and configurations of discrete computers and electronic databases, which may be used separately or in tandem to support the traffic and processing needs necessary in operation at one time.; 
and paragraph [27]:
 In general, each trader terminal 130 may be a programmed general purpose computer, special-purpose computer or other computing device (such as a PDA or other mobile device) that operates according to software, firmware or other program stored on a computer readable medium to provide the functions described herein.; 
and paragraph [28]:
Network connection may connect to the communications network through use of a conventional modem (at any known or later developed baud rate), an open line connection (e.g., digital subscriber lines or cable connections), satellite receivers/transmitters, wireless communication receivers/transmitters, or any other network connection device as known in the art now or in the future
	The additional claim elements are recited at a high-level of generality; and so, merely generally link the use of the judicial exception to a particular technological environment of computers or networked computers and do not impose any meaningful limits on practicing the abstract idea. The claimed invention does not improve the functioning of a computer or improve another technology or technical field.  Thus, the judicial exception is not integrated into a practical application. 
Eligibility Step 2B
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately or in combination, they do no more than limit the above-identified abstract idea to the particular technological environment of computers or networked computers, as discussed above. Limitations that merely confine the use of the abstract idea to a particular technological environment fail to add an inventive concept to the claims. See MPEP § 2106.05(h) discussing Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016) (particular technological environment of cellular telephones).  Dependent claims 2-20 recite order conditions and parameters and are directed to the same abstract idea recited, above.  Dependent claims 2-20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Accordingly, the claims are not patent-eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070198391 A1 to Dreyer; Ralf et al. ("DREYER") in view of US 20030033239 A1 to Gilbert, Andrew C.  et al. ("GILBERT").
Regarding claim(s) 1,
DREYER discloses:
A computerized system for automatically generating multiple component orders of a security in lieu of a relatively larger block order for the security, the system comprising (see, at least, DREYER: abstract: the auction can be performed anonymously and the trading of block requests comprising large volumes is enabled.; [11]: A further object of the present invention is to provide a method and a system for performing an auction, wherein a predetermined volume of a product can be executed in parts): 
electronic storage (see, at least, DREYER: figure 1: HDD , RAM, ROM);
 one or more computing devices in communication with the electronic storage, the computing devices configured to electronic storage (see, at least, DREYER: figure 1: HDD , RAM, ROM and CPU; figure 2: computers and network; figure 3: workstation and server );: 
receive trader inputs including indications of order parameters and conditions, the parameters including an order type parameter (see, at least, DREYER:  [148]: [...] Interactive acceptance is possible for block request of those non-specified order type and trigger order type. In case of a trigger order block request, the parameters entered upon interactive acceptance overwrite the predefined parameter values. In case of the interactive acceptance, the request is executed up to the request volume or limit volume previously defined, or is only partially executed at the maximum available volume at the specified price, if no complete execution at this price is possible), 
an order direction parameter (see, at least, DREYER:  [31]:  [...] if the side of the block trade is specified as selling, and [...] if the side of the block trade is specified as buying.), 
a total block order size parameter (see, at least, DREYER:  [15]: . A plurality of quotes is received in response to the block request for at least a part of the request volume, wherein the quotes include price and volume information.;  [188]: " the bidders with the best prices get full execution until the block volume is reached (price priority)"; figure 9A and  [168]: The block request specified in FIG. 9A for a volume of 10,000 contracts;  [25]: the block request further includes a limit volume being less than or equal to the request volume), 
a component order size parameter  (see, at least, DREYER:   [25]:  [0025] According to a preferred embodiment, the block request further includes a limit volume being less than or equal to the request volume.; ), 
a component order price parameter (see, at least, DREYER:  [15]: The method determines an indicative auction price by matching at least a part of the volume of the block request with the volumes and prices of the quotes, wherein the indicative auction price is an indicator of the current market situation on the basis of the received quotes. Further, the method notifies the auction participants of the indicative auction price. Moreover, the method receives modified quotes and notifies of the current indicative auction price updated on the basis of current quotes. The method terminates the block auction by accepting the block trade for execution based on matching quotes underlying a current indicative auction price.;  [17]: The indicative auction price is moreover communicated to the auction participants, which are allowed to modify their quotes reacting on a currently determined indicative auction price, which is subsequently updated.)
and a component time increment parameter (see, at least, DREYER:   [38]:  preset time window; [39]: More preferably, the length of the predetermined time window is adjusted dependent on the request volume.;  [69]: "the predetermined time window comprises a first time window and a subsequent second time window"), 
and the conditions including a condition based on price of the security (see, at least, DREYER:  [23]: More preferably, the block request further includes a price limit condition that is to be kept anonymous, therefore, the price limit condition is extracted from the block request data before notifying the market participants of the block request.) 
[...]
receive electronic market data pertaining to the security and the other security and storing the market data in the electronic storage (see, at least, DREYER: A plurality of quotes is received from a plurality of market participants);
 generate component orders based on the parameters without need for trader intervention between generation of component orders (see, at least, DREYER: [0019] Preferably the step of accepting the execution is performed automatically. Thereby the present invention accelerates the trading process);
 determine whether the conditions are satisfied based on the market data and (see, at least, DREYER:  [91]: The server 101 performs the central functionality of the electronic trading system, such as block requests and bidder quotes matching processing, evaluating predetermined conditions such as limit price conditions, determining indicative auction prices and terminating auction processes.;  [162]: [...] a similar rejection procedure also applies for other conditions that have to be fulfilled in particular embodiments of the invention.), 
while the conditions are satisfied, cause the component orders to be submitted to one or more electronic marketplaces for execution at time intervals based on the component order time interval parameter (see, at least, DREYER:  [40]: [...]he step of determining an auction price is iteratively repeated during the time window in order to permanently update the auction price. [...].; [0041]: [...] the predetermined time window comprises a first time window and a subsequent second time window. While modification of a quote is acceptable during both the first and second time windows, additional quotes from new market participants are accepted only during the first time window, but rejected during the second time window.), 
without need for trader intervention between component orders being submitted (see, at least, DREYER:  [8]: "it is therefore desirable to automatize also the matching process for enabling a multilateral trade, i.e. execution of a block request against multiple quotes, by an electronic trading system";  [0027]: In case the block request comprises both a price limit condition and a limit volume, more preferably, accepting the execution is automatically performed, provided that the indicative auction price fulfils the price limit condition and that the limit volume is completely executable");
 and not submit component orders to the marketplaces if the conditions are not satisfied or if a position in the security equal to the total block order size parameter has been obtained (see, at least, DREYER:  [148]: the request is executed up to the request volume or limit volume previously defined, or is only partially executed at the maximum available volume at the specified price, if no complete execution at this price is possible.).  
DREYER does not expressly disclose the following limitations, which GILBERT however, teaches:
and a condition based on price of another security (see, at least, GILBERT: [0025] A request in the form of an RFQ [request for quote] may embody a description of the instrument for which a requesting trader is seeking a price and size. Trade attributes, other than price and size, may also be requested by the requesting trader and further negotiated by the market participants. An additional attribute may be a strike price of an option (i.e., an underlying value of a derived instrument). This attribute may be provided for a contingent purchase (i.e., a purchase contingent upon the price of another security, instrument, or item). For example, an RFQ may be posted for a bond option contingent upon the bond price being a certain value.);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of DREYER, which discloses electronic auction systems for the financial market including an electronic trading system for conducting a block auction (see DREYER  [0001]), with the technique of GILBERT, in order to enable support other trade attributes besides price and size in order to support option trades, contingent purchases, bond options, collateral for loans (GILBERT  [25]).
Regarding claim(s) 5,
 The combination of DREYER and GILBERT teaches all of the limitations of claim 1, as shown, herein.
DREYER further discloses:
wherein the trader input further includes an indication to resume the block order if the conditions become true and wherein the computing devices suspend submitting component orders based on the conditions not being satisfied and, thereafter, upon determining that the conditions are satisfied, automatically resume, without need for further trader intervention following the conditions becoming satisfied, submitting component orders (see, at least, DREYER:  [24]: "execution of the block request is accepted automatically, provided that the indicative auction price fulfils the price limit condition of the block request.",  [27]: "accepting the execution is automatically performed, provided that the indicative auction price fulfils the price limit condition and that the limit volume is completely executable.",  [35]: " Accordingly, no quote would be executed at a price that is worse that the indicative auction price, if execution would be accepted on the basis of the current indicative auction price."; [0037]: “block requests are rejected if the request volume is smaller than a predetermined minimum request volume”;  [116]: "Only those market participants having placed a current quote at the end of the first time period are allowed to participate in the restricted period. No other market participants are able to submit new quotes. Such quotes would be automatically rejected by the system.").  
Regarding claim(s) 6,
 The combination of DREYER and GILBERT teaches all of the limitations of claims 1 and 5, as shown, herein.
DREYER further discloses:
wherein the computing devices are further configured to: deactivate pending component orders upon the conditions not being satisfied, the pending component orders being for a quantity of the security (see, at least, DREYER:  [123]: Full or partial execution takes place if the auction has been accepted for execution during the auction phase 410. If the trade has not been accepted during the auction phase 410, no execution takes place. Then the request and all quotes are deleted and the auction is closed without execution; figure 9A: multiple quotes received), 
and upon the conditions being satisfied after deactivating the pending component orders, cause a replacement component order to be submitted for the quantity without need for further trader intervention following the conditions being satisfied (see, at least, DREYER:  [27]: In case the block request comprises both a price limit condition and a limit volume, more preferably, accepting the execution is automatically performed, provided that the indicative auction price fulfils the price limit condition and that the limit volume is completely executable.); figure 6: S80 time over? No->modified quotes-Y (process continues);   [118]: Acceptance of the auction for execution (either automatically or manually) is possible at every point of time during the restricted period.; [120]: Therefore in the described embodiment four timers will be implemented per product, determining the maximum duration of the first and second time periods, either for short or long auctions.; [170]: The last quote is not taken into account, as it does not match with the request volume of 10,000 contracts).
Regarding claim(s) 7,
 The combination of DREYER and GILBERT teaches all of the limitations of claims 1, 5, and 6 as shown, herein.
DREYER further discloses:
wherein the replacement component order is for an amount of the security equal to the quantity plus the component order size parameter (see, at least, DREYER:  [27]: In case the block request comprises both a price limit condition and a limit volume, more preferably, accepting the execution is automatically performed, provided that the indicative auction price fulfils the price limit condition and that the limit volume is completely executable.; [0035]: [...] the indicative auction price is determined as the price of the matching quote that allows to fill the request volume or (if the request volume cannot be filled by the available quotes) that maximizes the available volume. Depending on the side of the trade, this is the cheapest matching quote (for a selling request) or the most expensive matching quote (for a buying request). Accordingly, no quote would be executed at a price that is worse that the indicative auction price, if execution would be accepted on the basis of the current indicative auction price.; [0036]: [...], the current executable volume is determined as the total volume of all currently matching quotes that would be executable.; [0037] : Preferably, according to the present invention block requests are rejected if the request volume is smaller than a predetermined minimum request volume. More preferably, quotes that are smaller than a predetermined minimum quote volume are rejected, wherein the minimum quote volume is smaller than the minimum request volume. Accordingly, the specific of a block trade as a trade involving a large trade volume is reflected.).  
Regarding claim(s) 8,
 The combination of DREYER and GILBERT teaches all of the limitations of claim 1, as shown, herein.
 wherein the component order price parameter includes an indication of: market price or both limit price and a limit offset amount  or both relative price and a relative offset amount (see, at least, DREYER:  [15]: The method determines an indicative auction price by matching at least a part of the volume of the block request with the volumes and prices of the quotes, wherein the indicative auction price is an indicator of the current market situation on the basis of the received quotes;  [45]: "The indicative ask price and the indicative bid price are an indicator of the current market situation on the basis of the received quotes"); (see, at least, DREYER:  [148]: "In case of the interactive acceptance, the request is executed up to the request volume or limit volume previously defined, or is only partially executed at the maximum available volume at the specified price, if no complete execution at this price is possible.");.  
Regarding claim(s) 9,
 The combination of DREYER and GILBERT teaches all of the limitations of claim 1, as shown, herein.
DREYER discloses:
wherein the condition based on price of the security includes a condition that the price of the security be within a specified range (see, at least, DREYER:  [0030]: Alternatively, accepting the block trade for execution can be performed by defining any other price than the current indicative bid price and the current indicative ask price. In this case, the side of the block trade must be specified together with the other price. [...] the block request includes a limit volume, and the execution of said limit volume against matching quotes on the basis of the other price is accepted.; [0031]: More preferably, the other price must be larger than the indicative bid price, if the side of the block trade is specified as selling, and the other price must be smaller than the indicative ask price, if the side of the block trade is specified as buying. Accordingly, entering another price than an indicative auction price can lead only to an improvement of the price achievable for a requester; [117]: a bidder is limited to the improvement of their quotes during the restricted period 414. Improvement of a quote means price improvement and/or quantity improvement. Price improvement is defined by a spread that is equal to or smaller than the current spread.).  
Regarding claim(s) 15,
 The combination of DREYER and GILBERT teaches all of the limitations of claim 1 as shown, herein.
DREYER further discloses:
wherein the parameters include a size parameter specifying a quantity of the security and wherein the computing devices are further configured to, in response to a posted bid or offer for the quantity or more of the security, disregard the component order size parameter and take the posted bid or offer (see, at least, DREYER:  [0169] In the example of FIG. 9A, five bid quotes are available. In the tables of FIG. 9A and the following figures, the quotes are generally given in an ordered list according to their quote prices, beginning with the quote having the best price. If two quotes with the same quote price are available, the quote received first in time is listed first.;  [0170] For the calculation of the volume weighted average price only the best quotes are taken in to account, until the request volume of 10,000 contracts is filled. Therefore, only the first four quotes in the table are taken into account (N=4). The last quote is not taken into account, as it does not match with the request volume of 10,000 contracts. ).  
Regarding claim(s) 16,
 The combination of DREYER and GILBERT teaches all of the limitations of claims 1 and 15, as shown, herein.
DREYER further discloses:
wherein the conditions include a condition specifying a trader's maximum total position in the security and the computing devices are configured to take the posted bid or offer in an amount not to exceed the maximum total position in the security (see, at least, DREYER:  [25]:  [...] the block request further includes a limit volume being less than or equal to the request volume;  [16]: execution of a single block request comprising a predetermined volume of a product against quotes of a plurality of market participants responding to the block request is provided).  
Regarding claim(s) 17,
 The combination of DREYER and GILBERT teaches all of the limitations of claim 1, as shown, herein.
DREYER further discloses:
wherein the computing devices are further to configured to retrieve the parameters and conditions from the electronic storage, and populate an order ticket using the retrieved parameters and conditions, the parameters and conditions having been previously received as trader inputs and stored in the electronic storage for use as a template (see, at least, DREYER:  [16]: " The system further comprises a block request memory for storing data representing the received block request. Moreover, the system comprises a quote interface for receiving a plurality of quotes for at least a part of the predetermined volume in response to the block request, wherein the quotes include price and volume information. The system moreover includes a quote memory for storing data representing the received quotes";  [72]: "data reflecting the behavior of the requester during a plurality of auctions are stored in the electronic trading system").  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DREYER in view of GILBERT in further view of US 20080097893 A1 to Walsky; Joshua et al. ("WALSKY").
Regarding claim(s) 2,
 The combination of DREYER and GILBERT teaches all of the limitations of claim 1, as shown, herein.
The combination of DREYER and GILBERT does not expressly disclose the following limitations, which WALSKY however, teaches:
 wherein the parameters include a wait-to-fill parameter and wherein the computing devices are further configured to suspend submitting component orders while a previously submitted component order remains unfilled (see, at least, WALSKY:   [45:]: "Orders received at the same price on the same side of the market are placed in fill priority based on a combination of time-priority (the time each order was received by exchange) and order stipulation.";  [46]: "When opposite orders within the Order Book match (in the bid/offer model), the matching size is considered filled for each side of the match. Partial fills are possible if one order contains more size than the other matching order. Orders on the crossing side are filled in priority. "; [54]: "Conditional orders are placed behind hidden orders in fill priority. [...] If another order arrives on the same side and the same price as the conditional order, the new order can move ahead of the conditional one in time-priority, filling the crossing order and leaving the conditional order unfilled (and needing to re-submit its external order).").  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of DREYER, which discloses electronic auction systems for the financial market including an electronic trading system for conducting a block auction (see DREYER  [0001]), with the technique of WALSKY, in order to take get the best possible prices in an environment in which price improvement may occur (WALSKY  [47]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DREYER in view of Gilbert in further view of US 20090099952 A1 to Wahlberg; Lars ("WAHLBERG").
Regarding claim(s) 3,
 The combination of DREYER and GILBERT teaches all of the limitations of claim 1, as shown, herein.
The combination of DREYER and GILBERT does not expressly disclose the following limitations, which WAHLBERG however, teaches:
wherein the parameters include a randomize component size parameter and wherein the computing devices generate component orders for randomized quantities (see, at least, WAHLBERG:  [006]: describes a method of dividing the total volume of the order in a series of fractions having random sizes.).  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of DREYER, which discloses electronic auction systems for the financial market including an electronic trading system for conducting a block auction (see DREYER  [0001]), with the technique of WAHLBERG, in order to make more difficult for other market participants to track that a market participant's order having a large size is currently traded on the market (WAHLBERG [6] to avoid paying more than expected (WAHLBERG  [001]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DREYER in view of GILBERT in further view of US 20090089199 A1 to Waelbroeck; Henri et al. ("WAELBROECK '199").
Regarding claim(s) 4,
 The combination of DREYER and GILBERT teaches all of the limitations of claim 1, as shown, herein.
The combination of DREYER and GILBERT does not expressly disclose the following limitations, which WAELBROECK '199 however, teaches:
wherein the parameters include a randomize component time interval parameter and wherein the computing devices cause component orders to be submitted to the electronic marketplaces at randomized intervals (see, at least, WAELBROECK ‘199 [17]: “One such anti-gaming feature is a randomly timed match check event that delays the automatic execution between firm orders in the subject system by some random length”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of DREYER, which discloses electronic auction systems for the financial market including an electronic trading system for conducting a block auction (see DREYER  [0001]), with the technique of WAELBROECK '199, in order to implement anti-gaming and price protection measures to help prevent automatic executions at undesirable prices and otherwise to enhance the trading experience (see WAELBROECK '199  [16]).
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over DREYER in view of GILBERT in further view of US 20080077539 A1 to Drain; Tony ("DRAIN").
Regarding claim(s) 10,
 The combination of DREYER and GILBERT teaches all of the limitations of claim 1, as shown, herein.
The combination of DREYER and GILBERT does not expressly disclose the following limitations, which DRAIN however, teaches:
wherein the condition based on price of the security includes a condition that a first moving average for the security is above or below a threshold (see, at least, DRAIN:  [38]:  "The grades are determined in the following manner. Three price moving average (PMA) lines are created for each stock; a one (1) day moving average, a ten (10) day moving average, and a thirty (30) day moving average. The interaction between these three lines will determine the technical part of this signal. If the one-day PMA is above the other two it will be a positive signal. If it is below the ten-day PMA and the thirty-day PMA, it will be considered a negative signal. Overall, the grading works as follows: when a company receives a final fundamental grade above a threshold value and a positive technical signal, it will receive a BUY rating").
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of DREYER, which discloses electronic auction systems for the financial market including an electronic trading system for conducting a block auction (see DREYER  [0001]), with the technique of DRAIN, in order to use the results of  past behavior of a tradable investment item in to predict future market behavior (see DRAIN  [16]) to improve investment return (DRAIN  [18]).
Regarding claim(s) 11,
The combination of DREYER and GILBERT teaches all of the limitations of claim 1 and 10, as shown, herein.
The combination of DREYER and GILBERT does not expressly disclose the following limitations, which DRAIN however, teaches:
wherein the threshold is a second moving average for the security (see, at least, DRAIN:  [38]:  "The grades are determined in the following manner. Three price moving average (PMA) lines are created for each stock; a one (1) day moving average, a ten (10) day moving average, and a thirty (30) day moving average. The interaction between these three lines will determine the technical part of this signal. If the one-day PMA is above the other two it will be a positive signal. If it is below the ten-day PMA and the thirty-day PMA, it will be considered a negative signal. Overall, the grading works as follows: when a company receives a final fundamental grade above a threshold value and a positive technical signal, it will receive a BUY rating").  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of DREYER, which discloses electronic auction systems for the financial market including an electronic trading system for conducting a block auction (see DREYER  [0001]), with the technique of DRAIN, in order to use the results of  past behavior of a tradable investment item in to predict future market behavior (see DRAIN  [16]) to improve investment return (DRAIN  [18]).
Regarding claim(s) 12,
 The combination of DREYER and GILBERT teaches all of the limitations of claims 1 and 10, as shown, herein.
The combination of DREYER and GILBERT does not expressly disclose the following limitations, which DRAIN however, teaches:
wherein the other security is an index (see, at least, DRAIN:  [17]: "The stock index may indicate a selected subset of the available equity investments for which data was input into the analysis engine. In one example, the stock index 12 may comprise a subset of 40 of the available equity investments. The means of choosing the selected subset from the input data can be based on a number of criteria, which are detailed below.").  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of DREYER, which discloses electronic auction systems for the financial market including an electronic trading system for conducting a block auction (see DREYER  [0001]), with the technique of DRAIN, in order to use the results of  past behavior of a tradable investment item in to predict future market behavior (see DRAIN  [16]) and use a large number of investment items for the past results data in order to analyze a significant portions the country’s economy or a sector (DRAIN  [17]) to determine investments that have the best  likelihood of investment return outperforming the market average (DRAIN  [18]).
Regarding claim(s) 13,
 The combination of DREYER and GILBERT teaches all of the limitations of claims 1 and 10, as shown, herein.
The combination of DREYER and GILBERT does not expressly disclose the following limitations, which DRAIN however, teaches:
wherein the condition based on price of another security includes a condition that a moving average for the other security is above or below a threshold (see, at least, DRAIN:  [38]:  "The grades are determined in the following manner. Three price moving average (PMA) lines are created for each stock; a one (1) day moving average, a ten (10) day moving average, and a thirty (30) day moving average. The interaction between these three lines will determine the technical part of this signal. If the one-day PMA is above the other two it will be a positive signal. If it is below the ten-day PMA and the thirty-day PMA, it will be considered a negative signal. Overall, the grading works as follows: when a company receives a final fundamental grade above a threshold value and a positive technical signal, it will receive a BUY rating").  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of DREYER, which discloses electronic auction systems for the financial market including an electronic trading system for conducting a block auction (see DREYER  [0001]), with the technique of DRAIN, in order to use the results of  past behavior of a tradable investment item in to predict future market behavior (see DRAIN  [16]) to improve investment return (DRAIN  [18]).
Regarding claim(s) 14,
 The combination of DREYER and GILBERT teaches all of the limitations of claims 1 and 13, as shown, herein.
The combination of DREYER and GILBERT does not expressly disclose the following limitations, which DRAIN however, teaches:
wherein the threshold is a moving average for the other security (see, at least, DRAIN:  [38]:  "The grades are determined in the following manner. Three price moving average (PMA) lines are created for each stock; a one (1) day moving average, a ten (10) day moving average, and a thirty (30) day moving average. The interaction between these three lines will determine the technical part of this signal. If the one-day PMA is above the other two it will be a positive signal. If it is below the ten-day PMA and the thirty-day PMA, it will be considered a negative signal. Overall, the grading works as follows: when a company receives a final fundamental grade above a threshold value and a positive technical signal, it will receive a BUY rating").  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of DREYER, which discloses electronic auction systems for the financial market including an electronic trading system for conducting a block auction (see DREYER  [0001]), with the technique of DRAIN, in order to use the results of  past behavior of a tradable investment item in to predict future market behavior (see DRAIN  [16]) to improve investment return (DRAIN  [18]).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over DREYER in view of GILBERT in further view of US 8108299 B1 to Waelbroeck; Henri et al. ("WAELBROECK '299").
Regarding claim(s) 18,
 The combination of DREYER and GILBERT teaches all of the limitations of claim 1, as shown, herein.
The combination of DREYER and GILBERT does not expressly disclose the following limitations, which WAELBROECK ‘299 however, teaches:
wherein the conditions include a condition that no news be received within a specified time period (see, at least, WAELBROECK ‘299: column(s) 26, line(s) 4-12:  News Today. Three options: "Yes" if there were news today, "No" jf there were no news today).  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of DREYER, which discloses electronic auction systems for the financial market including an electronic trading system for conducting a block auction (see DREYER  [0001]), with the technique of WAELBROECK ‘299, in order to make use of a lower-cost and more efficient way to cope with the proliferation of liquidity pools, ever-shrinking order sizes, and "penny-jumping." (see WAELBROECK ‘299 column(s) 1, line(s) 29-32 ) and use real-time feedback regarding changing market dynamics (WAELBROECK ‘299 column(s) 2, line(s) 6-10) and improve a traders “perspective on the market (WAELBROECK ‘299 column(s) 2, line(s) 17-23).
Regarding claim(s) 19,
 The combination of DREYER and GILBERT teaches all of the limitations of claims 1 and 18, as shown, herein.
The combination of DREYER and GILBERT does not expressly disclose the following limitations, which WAELBROECK ‘299 however, teaches:
wherein the news references the security (see, at least, WAELBROECK ‘299: column(s) 26, line(s) 9-12: relevant news received within the last Actionable_News_Timeout; column(s) 5, line(s) 42-44: "one or more of the set of pre-defined conditions relate to whether there has been recent news related to a security related to the trading order;").  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of DREYER, which discloses electronic auction systems for the financial market including an electronic trading system for conducting a block auction (see DREYER  [0001]), with the technique of WAELBROECK ‘299, in order to make use of a lower-cost and more efficient way to cope with the proliferation of liquidity pools, ever-shrinking order sizes, and "penny-jumping." (see WAELBROECK ‘299 column(s) 1, line(s) 29-32 ) and use real-time feedback regarding changing market dynamics (WAELBROECK ‘299 column(s) 2, line(s) 6-10) and improve a traders “perspective on the market (WAELBROECK ‘299 column(s) 2, line(s) 17-23).
Regarding claim(s) 20,
 The combination of DREYER and GILBERT teaches all of the limitations of claims 1 and 18, as shown, herein.
The combination of DREYER and GILBERT does not expressly disclose the following limitations, which WAELBROECK ‘299 however, teaches:
wherein the news is indirectly related to the security (see, at least, WAELBROECK ‘299: column(s) 5, line(s) 42-44: "one or more of the set of pre-defined conditions relate to whether there has been recent news related to a security related to the trading order;").  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of DREYER, which discloses electronic auction systems for the financial market including an electronic trading system for conducting a block auction (see DREYER  [0001]), with the technique of WAELBROECK ‘299, in order to make use of a lower-cost and more efficient way to cope with the proliferation of liquidity pools, ever-shrinking order sizes, and "penny-jumping." (see WAELBROECK ‘299 column(s) 1, line(s) 29-32 ) and use real-time feedback regarding changing market dynamics (WAELBROECK ‘299 column(s) 2, line(s) 6-10) and improve a traders “perspective on the market (WAELBROECK ‘299 column(s) 2, line(s) 17-23).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621.  The examiner can normally be reached on Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SIGMOND M BENNETT can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/Examiner, Art Unit 3699                                                                                                                                                                                                        

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694